DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election of Group III (claims 13 and 19-26) drawn to a method for treating or preventing an infection in a subject at a site of trauma, the method comprising contacting the site with a chitosan microbead of claim 1 and applying an external stimulus, is acknowledged. The election was made without traverse.  
As the requirement for restriction is deemed proper, it is maintained and hereby made FINAL.  
Claims 1-3, 6-10, 12, 17 and 27 are hereby withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim.  The instant claims have been examined commensurate with the scope of the elected invention.  Applicants timely responded to the restriction requirement in the reply filed 7/12/22.
 Accordingly, claims 13 and 19-26 are under current examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13, 20-23 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (CN 101716146; published: 6/2/10; in IDS dated 3/19/19).
Cai et al. is directed to vancomycin slow release microsphere with magnetic field compliance and preparation method thereof (Title). Cai et al. teach crosslinked-chitosan microspheres comprising vancomycin (claimed agent; an anti-bacterial agent; antibody) and nanoscale ferroferric oxide magnetic powder (claimed magnetic nanoparticle) (limitations of instant claims 13 and 22-23; Abstract). Cai et al. teach that after being infused to body, the microsphere can gather in local pathologic change part under guidance of outer magnetic field so as to improve local drug concentration and reach the purpose of targeted therapy of drug (limitation of instant claim 13, 21-22 and 25; Abstract). 
Cai et al. teach a method of treating bone infections comprising aggregating the microspheres at the lesion site (i.e., contacting the site of trauma with a chitosan microbead of claim 1) via the guidance of an external magnetic field (limitations of instant claim 13, 21-22 and 25; see entire reference; e.g., summary of the invention). 
With regards to the limitations of instant claim 20, Cai et al. teach the claimed active steps of applying contacting the trauma site with the chitosan microsphere and applying a magnetic field.  The MPEP §2111.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure….However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).”  In the instant case, the claim 20 limitation “wherein the method reduces fungi or bacteria present at the site by at least about 20-100% at 72 hours after contact with the chitosan-microbead composition relative to an untreated control site” indicates the intended result of the process step positively recited (“applying a magnetic field to chitosan microsheres disposed within the patient).  That is, since the prior art teaches the same active method steps of the instantly claimed invention, the method taught by Cai et al. must necessarily be capable of producing the same intended use as recited in the instant claims.  It is noted that there is no difference between the prior art method steps and the claimed method steps that would result in a different effect.
With regards to the “desired time point” limitation of instant claim 22, one of ordinary skill in the art would understand that in the method of Cai et al., the desired time point to apply the external stimulus is anytime after contacting the microspheres to the patient because it is taught that the magnetic field applied keeps the drug-loaded microspheres at the desired location for drug release and minimizes releasing the drug to areas of the body that are not desired.
Therefore, by teaching all the limitations of claims 13, 20-23 and 25, Cai et al. anticipate the instant invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 13 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (CN 101716146; published: 6/2/10; in IDS dated 3/19/19).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Cai et al. is directed to vancomycin slow release microsphere with magnetic field compliance and preparation method thereof (Title). Cai et al. teach crosslinked-chitosan microspheres comprising vancomycin (claimed agent; an anti-bacterial agent; antibody) and nanoscale ferroferric oxide magnetic powder (claimed magnetic nanoparticle) (limitations of instant claims 13 and 22-23; Abstract). Cai et al. teach that after being infused to body, the microsphere can gather in local pathologic change part under guidance of outer magnetic field so as to improve local drug concentration and reach the purpose of targeted therapy of drug (limitation of instant claim 13, 21-22 and 25; Abstract). 
Cai et al. teach a method of treating bone infections comprising aggregating the microspheres at the lesion site (i.e., contacting the site of trauma with a chitosan microbead of claim 1) via the guidance of an external magnetic field (limitations of instant claim 13, 21-22 and 25; see entire reference; e.g., summary of the invention). 
With regards to the limitations of instant claim 20, Cai et al. teach the claimed active steps of applying contacting the trauma site with the chitosan microsphere and applying a magnetic field.  The MPEP §2111.04 states: “Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure….However, the court noted that a "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).”  In the instant case, the claim 20 limitation “wherein the method reduces fungi or bacteria present at the site by at least about 20-100% at 72 hours after contact with the chitosan-microbead composition relative to an untreated control site” indicates the intended result of the process step positively recited (“applying a magnetic field to chitosan microsheres disposed within the patient).  That is, since the prior art teaches the same active method steps of the instantly claimed invention, the method taught by Cai et al. must necessarily be capable of producing the same intended use as recited in the instant claims.  It is noted that there is no difference between the prior art method steps and the claimed method steps that would result in a different effect.
With regards to the “desired time point” limitation of instant claim 22, one of ordinary skill in the art would understand that in the method of Cai et al., the desired time point to apply the external stimulus is anytime after contacting the microspheres to the patient because it is taught that the magnetic field applied keeps the drug-loaded microspheres at the desired location for drug release and minimizes releasing the drug to areas of the body that are not desired.
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	With regards to the drug release limitations of instant claim 19, Cai et al. teach the following drug release from the microspheres: 89.5% in 24 hours, 84.6% in 16 hours, 77.5% in 4 hours, 72.7% in 2 hours, and 56.6% in 1 hour (see detailed description section). Cai et al. do not specifically teach wherein the composition releases at least about 0.2-50 µg of an antimicrobial agent per hour or wherein the microbead releases about 2 µg-1000 mg of the agent in 1-72 hours, as required by instant claims 19 and 24, respectively.
	Although Cai et al. teach the application of a magnetic field, they do not specifically teach wherein the stimulus is applied for 30 minutes, as required by instant claim 26.
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
The drug release amount and amount of time the stimulus is applied is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and would reasonably expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of drug to incorporate in the microsheres in order to best achieve the desired results as such would provide advantageous for delivering an efficacious amount of active agent (e.g., vancomycin) in order to treat the bone infection in the patient. Furthermore, based on the drug release profile, one of ordinary skill in the art would understand that the amount of time the magnetic field was applied would affect how long the drug-loaded microspheres stayed at the desired site in the body for its drug release.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to engage in routine experimentation to determine optimal or workable ranges that produce expected results.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617